DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VIII of Figs. 9 and 10A of clams 4, 5 and 7 in the reply filed on 8/22/2022 is acknowledged.
Claims 2-3, 6 and 8-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15941129, filed on 05/29/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the dopant of the stress buffering structure cycles between high and low dopant concentrations” in the 4th and 5th lines of the claim, which is inconstant with the elected species.  The elected species of Figs. 9 and 10A shows that the concentration of the dopant of the stress buffering structure cycles between high and low dopant concentrations.  The inconsistency renders the claim indefinite.  It is recommended to replace “a dopant, and the dopant” in the 4th line of the claim 1 with “a dopant having a concentration, and the concentration of the dopant”.
Claim 1 recites the limitation “the dopant concentration” in the last three lines of the claim.  It is unclear whether it refers to high dopant concentration or low dopant concentration in the 5th line of the claim.
Claim 5 recites the limitation “the dopant concentration gradient gradually increases or decreases between the reference concentration and a first concentration higher than the reference concentration” in the last three lines of the claim, which is inconstant with the elected species.  The elected species of Figs. 9 and 10A shows that the concentration of the dopant gradually increases or decreases between the reference concentration and a first concentration higher than the reference concentration.  The inconsistency renders the claim indefinite.
Claim 7 recites the limitation “the dopant concentration gradient gradually increases from the reference concentration to a peak concentration, and then gradually decreases from the peak concentration to the reference concentration” in the last four lines of the claim, which is inconstant with the elected species.  The elected species of Figs. 9 and 10A shows that the concentration of the dopant gradually increases from the reference concentration to a peak concentration, and then gradually decreases from the peak concentration to the reference concentration.  The inconsistency renders the claim indefinite.
Claims 4, 5 and 7 are rejected because they depend on the rejected claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gupta et al. (US 2010/0031877).
Regarding claim 1, Gupta et al. teach a silicon carbide crystal (Fig. 5, [0050]), comprising a seed layer (the layer formed by the first repetition of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]), a bulk layer (the layer formed by the 10th repetition of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]), and a stress buffering structure (the layers formed by the 2nd to 9th repetitions of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]) formed between the seed layer (the layer formed by the first repetition of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]) and the bulk layer (the layer formed by the 10th repetition of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]), wherein the seed layer (the layer formed by the first repetition of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]), the bulk layer (the layer formed by the 10th repetition of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]), and the stress buffering structure (the layers formed by the 2nd to 9th repetitions of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]) are each formed with a dopant (nitrogen; [0052]), and the dopant (nitrogen) of the stress buffering structure (the layers formed by the 2nd to 9th repetitions of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]) cycles between high and low dopant concentrations (see Fig. 6, [0058]); characterized in that the stress buffering structure (the layers formed by the 2nd to 9th repetitions of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]) includes a plurality of stacked buffer layers (the layers formed by the 2nd to 8th repetitions of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]) and a transition layer (the layers formed by the 9th repetitions of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]) over the buffer layers (the layers formed by the 2nd to 8th repetitions of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]), wherein the buffer layer closest to the seed layer (the layer formed by the second repetition of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]) has the same variation trend of the dopant concentration (nitrogen concentration) as the buffer layer closest to the transition layer (the layer formed by the 8th repetition of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]), and the dopant concentration (the peak nitrogen concentration) of the transition layer (the layers formed by the 9th repetitions of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]) is equal to the dopant concentration (the peak nitrogen concentration) of the seed layer (the layer formed by the first repetition of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]).
Regarding claim 4, Gupta et al. teach the silicon carbide crystal of claim 1, wherein each of the buffer layers (the layers formed by the 2nd to 9th repetitions of steps 42-48 of a 10 “pulse” embodiment; [0055, 0058]) has a dopant concentration gradient (a gradient from a zero nitrogen concentration when nitrogen gas was not introduced into the growth atmosphere to a finite nitrogen concentration when nitrogen gas was introduced into the growth atmosphere; Fig. 6, [0058]) in its thickness direction (a direction perpendicular to two nitrogen doping lines in Fig. 6, [0058]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/19/2022